DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 2, 4, 5, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication US 2006/0005344 (hereinafter Uehigashi).
	As for claim 1, Uehigashi discloses a wheel assembly for a robotic cleaner (drive unit that includes the drive wheel; biasing member that biases the drive unit towards a traveling surface of the self-propelled cleaner, abstract) comprising: a frame (supporting member 210, para 0033, Fig. 5); a moveable arm pivotally coupled to the frame (first linking member 220, para 0033, Fig. 5; drive units 2L, 2R can be rotated about the rotational shafts of the first linking member 220 and the second linking member 230, respectively, para 0057, see Figs. 5-6); a driven wheel rotatably coupled to the moveable arm such that the driven wheel pivots with the moveable arm (drive units 2L, 2R can be rotated about 
	As for claim 2, further comprising a power train coupled to the moveable arm (left wheel drive motor 221 as a drive source for driving to rotate the left drive wheel 21L, para 0030, is coupled to the gear box 240, para 0034, whereby the motor 221 and gear box 240 move up and down with the pivoting of first linking member 220, Figs. 5-6) such that the power train pivots with the moveable arm (motor 221 and gear box 240 move up and down with the pivoting of first linking member 220, Figs. 5-6), wherein the power train includes a drive motor (drive motor 221, para 0030, Fig. 5) and a drive train (gear box 240, para 0034, Fig. 5), the drive train including one or more gears (gear box 240 which accommodates primary and tertiary gears 251 to 253 so as transmit the driving force of the left wheel drive motor 221 to the left drive wheel 21L via the primary to tertiary gears 251 to 253, para 0034, Fig. 5). 
As for claim 4, wherein the biasing mechanism includes a torsion spring (torsion coil spring 222, para 0039, Fig. 5). 
As for claim 5, wherein the torsion spring includes a first spring arm configured to urge the driven wheel towards the extended position (second linking member 230 is biased to the side of the traveling surface by a portion of the torsion coil spring 222 which is provided in such a manner as to extend along an upper side of the second linking member 230, para 0039, Fig. 5) and a second spring 
	As for claim 14, comprising: a body (housing 1, para 0021, Fig. 1); a wheel assembly coupled to the body (drive units 2L, 2R, which are configured to be integrated with the drive wheels 21L, 21R, can be rotated about the rotational shafts of the first linking member 220 and the second linking member 230, respectively, para 0057, see Figs. 5-6), the wheel assembly comprising: a frame (supporting member 210, para 0033, Fig. 5); a moveable arm pivotally coupled to the frame (first linking member 220, para 0033, Fig. 5; drive units 2L, 2R can be rotated about the rotational shafts of the first linking member 220 and the second linking member 230, respectively, para 0057, see Figs. 5-6); and a driven wheel rotatably coupled to the moveable arm such that the driven wheel pivots with the moveable arm (drive units 2L, 2R can be rotated about the rotational shafts of the first linking member 220 and the second linking member 230, respectively, para 0057, see Figs. 5-6); and a torsion spring configured to urge the driven wheel towards an extended position (second linking member 230 is biased to the side of the traveling surface by a portion of the torsion coil spring 222 which is provided in such a manner as to extend along an upper side of the second linking member 230, paras 0033 and 0039, Fig. 5). 
As for claim 15, wherein the torsion spring includes a first spring arm configured to urge the driven wheel towards the extended position (second linking member 230 is biased to the side of the traveling surface by a portion of the torsion coil spring 222 which is provided in such a manner as to extend along an upper side of the second linking member 230, para 0039, Fig. 5) and a second spring arm configured to engage the frame (end portion thereof is fixed to a spring fixing portion 213 provided below the supporting member-side secondary connecting portion 212, para 0039; spring fixing portion 213 is a part of supporting member 210, Fig. 5).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Uehigashi in view of U.S. Patent Application Publication US 2014/0076642 (hereinafter Gettings et al.).
	As for claims 6 and 16, Uehigashi discloses all of the recited subject matter as previously recited above with the exception of wherein the driven wheel includes an axle extending therefrom, the axle rotating with the driven wheel. Gettings et al. is in the field of robotic systems (mobile robotic system 10, para 0102, Fig. 1a) and teaches wherein the driven wheel (rigid polymer inner wheel hub 222,223 attached to a polymer (e.g., a polymer softer than the rigid polymer inner wheel hub) outer wheel hub 224, 225, para 0325, Fig. 32) includes an axle extending therefrom (metal rotatable axle sleeve 153 (or a metal axle 149) adapted to rotate a rigid polymer inner wheel hub 222,223, para 0325, Figs. 30 and 33), the axle rotating with the driven wheel (axles 149, 169 may be splined, keyed, or combinations thereof; the outer ends of the axles 149, 169, outside the keying, can be threaded or adapted to fasten a mobility device 200 and/or a mobility assistance device 300 to the axle 149, para 0225; metal rotatable axle sleeve 153 (or a metal axle 149) adapted to rotate a rigid polymer inner wheel hub 222,223, para 0325). It would have been obvious to one of ordinary skill in the art before the effective filing date of the .

8.	Claims 7-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uehigashi in view of Gettings et al. as applied to claims 1, 2, 4-6 and 14-16 above, and further in view of Great Britain 1,084,870 (hereinafter Qualcast).
	As for claims 7 and 17, Qualcast is in the field of wheeled floor sweeping devices (carpet sweepers of the type which are manually operated and comprise two pairs of floor-contacting wheels which drive a rotatable pick-up brush, p. 1, lines 8-13) and teaches wherein a bushing extends around the axle (bushings 18 receive the ends of the axle rods 28, p. 2, lines 127-130, Figs. 7 and 12). It would have been obvious to one of ordinary skill in the art to have provided the modified Uehigashi device with the teaching of Qualcast. The motivation for doing so would have been to cap the end of the axle and thereby prevent carpet or other materials from being snagged on the end of the axle.
	As for claims 8 and 18, Qualcast teaches a torsion spring (central bushing 17 is shaped as to cause slight bowing of the wire 34 whereby the wheels 27 are resiliently urged downwardly relative to the central brushing and the remainder of the device, p. 2, lines 88-92, Fig. 4) wherein the torsion spring includes a first spring arm configured to engage the bushing (spring wire 34 shaped to provide loops 35 at each end for embracing the two axle rods 28, p. 2, lines 81-85; loops 35 are positioned against bushings 18, Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the modified Uehigashi device with the teaching of Qualcast. The motivation for doing so would have been to prevent shifting of the spring arm along the axle and thereby exert a biasing force to the axle adjacent to the wheel. 

As for claims 10 and 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to overmold the wheel hub over a portion of the axle, since the equivalence of overmolding, keying, splines, and threads is recognized for their use in the art of assembling two rotationally fixed objects and the selection of any of these known equivalents would be within the level of ordinary skill in the art. The motivation for making such an equivalent substitution would be to reduce the likelihood of the hub coming loose from the axle.
As for claim 11, the modified Uehigashi device further comprising a power train coupled to the moveable arm (left wheel drive motor 221 as a drive source for driving to rotate the left drive wheel 21L, para 0030, is coupled to the gear box 240, para 0034, whereby the motor 221 and gear box 240 move up and down with the pivoting of first linking member 220, Figs. 5-6) such that the power train pivots with the moveable arm (motor 221 and gear box 240 move up and down with the pivoting of first linking member 220, Figs. 5-6), wherein the power train includes a drive train having a drive train cover 
	As for claim 12, Gettings et al. teaches wherein the first end of the axle extends from the drive train cover by an extension distance (axle 169 extends from the side plate 150, para 0225, by an extension distance, Figs. 30 and 33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uehigashi with the teaching of Gettings et al. The motivation for doing so would have been to attach a second wheel or other mobility device and thereby additional traction devices.
	As for claim 13, Qualcast teaches wherein the bushing is disposed between the drive train cover and the first end of the axle (bushings 18 are disposed between mounting plate 16, p. 2, lines 101-105, and the end of axle rods 28, Figs. 3, 5, 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the modified Uehigashi device with the teaching of Qualcast. The motivation for doing so would have been to cap the end of the axle and thereby prevent carpet or other materials from being snagged on the end of the axle.

9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Uehigashi in view of Qualcast.
	Uehigashi discloses all of the recited subject matter as previously recited above with the exception of wherein the biasing mechanism directly engages a bushing, the bushing extending around an axle coupled to the driven wheel. Qualcast is in the field of wheeled floor sweeping devices (carpet sweepers of the type which are manually operated and comprise two pairs of floor-contacting wheels which drive a rotatable pick-up brush, p. 1, lines 8-13) and teaches wherein a bushing extends around the axle coupled to the driven wheel and a biasing mechanism contacts/abuts and thus directly engages the .

	Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Ziegler et al., Lewis, and Ebrahimi Afrouzi et al. are pertinent to robotic floor cleaners with various wheeled suspension arrangements.


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





						/RANDALL E CHIN/                                                                                       Primary Examiner, Art Unit 3723